                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CURTIS LEE,

                      Plaintiff,
                                                        CIVIL ACTION
       v.                                               NO. 18-05332

CITY OF PHILADELPHIA, et al.,

                      Defendants.


                                      ORDER

      AND NOW, this 14th day of June, 2019, after consideration of Plaintiff’s Motion

for Reconsideration, (ECF No. 12), and Second Motion to Stay Proceedings, (ECF No.

19), it is hereby ORDERED that the Motions are DENIED.



                                             BY THE COURT:



                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
